DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0119896) in view of Xiong et al. (US 2020/0077432, relying on the provisional applications 62/520,878, 62/519,705 and 62/518,848), Moon et al. (US 2020/0344034) and Amuru et al. (US 2020/0344761).

communicating with a base station using the at least one data subband set ([0121] After determining the joint bandwidth of the first BP and the second BP, the terminal device determines, based on the joint bandwidth of the first BP and the second BP, the size of the RBG allocated to the first TB, and finally determines a time-frequency location of a PRB occupied when the first TB is transmitted; [0158] the processing unit 601 is configured to determine a first bandwidth part BP and a second BP. The transceiver unit 602 is configured to receive a first transport block TB sent by a network device),
wherein each of the at least one data subband set comprises at least one data subband ([0087] the plurality of BPs belong to a same BP group, and all BPs in the BP group correspond to a same numerology),
wherein each of the at least one data subband comprises a set of consecutive physical resource blocks (PRBs) ([0059] one bandwidth part is a frequency domain resource in 
wherein each of the at least one data subband set is configured per numerology ([0087] the plurality of BPs belong to a same BP group, and all BPs in the BP group correspond to a same numerology),
wherein the at least one data subband includes a control resource set (CORESET) for scheduling in the at least one data subband ([0108] the first BP and the second BP share a control resource set (CORESET); [0111] If a plurality of BPs correspond to a same numerology, a same CORESET group may be configured for the plurality of BPs. In other words, a same CORESET group is configured for all BPs in the plurality of BPs; or one BP group corresponds to one CORESET group, and the one BP group may include a plurality of BPs).
	However, Li does not teach wherein based on overlapping data subbands belonging to different overlapped data subband sets, the UE transmits UE capability information informing the base station whether the overlapping data subbands are capable of simultaneous activation by the base station, wherein based on a request that the UE report a channel state information (CSI) measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands, and wherein based on the CSI measurement being requested outside of an active data subband, the UE performs the CSI measurement 
	In an analogous art, Xiong teaches wherein based on overlapping data subbands belonging to different overlapped data subband sets ([0097] simultaneously activated BWPs may overlap in the frequency domain), the UE transmits UE capability information informing the base station whether the overlapping data subbands are capable of simultaneous activation by the base station ([0097] an activation of multiple BWPs with same numerology may be allowed with different slot durations. The number of BWPs with different numerologies that can be simultaneously supported can be based on the UE's capability. In the latter case, the UE may use signaling to communicate such capability to the gNodeB. According to one embodiment, simultaneously activated BWPs may overlap in the frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Xiong’s method with Li’s method so that activation of multiple BWPs for the UE’s can be correctly performed within each UE’s capability. Moreover, more flexibility and better coordination of resource allocations in the system can be accomplished when UE’s with different BWP capabilities are simultaneously use the network resources. Thus, the bandwidth efficiency of the system is improved.
The combination of Li and Xiong does not teach wherein based on a request that the UE report a channel state information (CSI) measurement for each of the overlapping data subbands, the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining 
In an analogous art, Moon teaches wherein based on a request that the UE report a channel state information (CSI) measurement for each of the overlapping data subbands ([0101] When the secondary bandwidth part overlaps with the UE-specific bandwidth part, the same RSs (e.g., CSI-RS, SRS) may be used in both the secondary bandwidth part and the UE-specific bandwidth part), the UE performs the CSI measurement for one of the overlapping data subbands and reuses a result of the CSI measurement for remaining overlapping data subbands ([0101] When the secondary bandwidth part overlaps with the UE-specific bandwidth part, the same RSs (e.g., CSI-RS, SRS) may be used in both the secondary bandwidth part and the UE-specific bandwidth part. Accordingly, the RS overhead can be reduced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Moon’s method with Li’s method so that the reference signal overhead can be reduced (Moon [0101]). Thus, the efficiency of the resource allocation and power consumption can be improved, and the user’s data throughput can be increased.
The combination of Li, Xiong and Moon does not teach wherein based on the CSI measurement being requested outside of an active data subband, the UE performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband during the CSI measurement.
In an analogous art, Amuru teaches wherein based on the CSI measurement being requested outside of an active data subband, the UE performs the CSI measurement within a measurement gap and does not monitor the CORESET for the active data subband during the CSI measurement ([0246] Another approach is to not have CORESET frequency hopping but instead the UE will retune to measure CSI based on a frequency hopping pattern in BW parts for CSI-RS receptions. After a CSI measurement, the UE can retune to the BW part of the CORESET to monitor the PDCCH. This mechanism needs to account for retuning timelines, inter band, intra band retuning etc (i.e., the BW part that the UE retunes to for CSI-RS reception is outside the active data subband, and the retuning timelines for CSI-RS reception is the measurement gap)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Amuru’s method with Li’s method so that the user can support PDSCH scheduling on one of the BWP while it can simultaneously measure CSI-RS on other BW part to enable the gNB to schedule it on other BW parts over time (Amuru [0156]). Moreover, multi-BWP CSI report can have full CQI report for one BWP and differential ones for other BWP (Amuru [0244]). Thus, resource allocation mechanism of the system can be optimized based on the full CQI report.

Regarding Claim 4, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches the at least one data subband includes a control resource set (CORESET) for scheduling in the at least one data subband ([0108] the first BP and the second BP share a control resource set (CORESET); [0111] If a plurality of BPs correspond to a 

Regarding Claim 5, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches a CORESET associated with a first data subband among the at least one data subband schedules a second data subband ([0108] the first control information is configured in the first BP or the second BP, and is used to schedule the first BP and the second BP … only the CORESET configured in the first BP or the second BP needs to be monitored. In other words, only a CORESET configured in one of the two BPs needs to be monitored, and a CORESET configured in the other BP does not need to be configured).

Regarding Claim 6, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches the at least one data subband set includes multiple data subband sets ([0127] the network device further configures and activates a third BP for the terminal device. If a numerology corresponding to the third BP is different from a numerology corresponding to each BP in the BP group, … if the first BP and the second BP correspond to the same numerology and belong to a same BP group, the first TB is mapped onto the first BP and the second BP. If the third BP, the first BP, and the second BP correspond to different numerologies, the network device generates the second TB, and the second TB is mapped onto the third BP).



Regarding Claim 10, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches numerologies for the multiple data subband sets are identical ([0127] when a plurality of BPs correspond to a same numerology, the network device correspondingly generates one TB for the plurality of BPs).

Regarding Claim 11, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches each of the multiple data subband sets includes an activated data subband ([0081] the network device may configure a third BP or more BPs for the terminal device, and the UE may support more than two activated BPs at the same time; [0084] a quantity of BPs configured and activated by the network device for the terminal device is greater than or equal to 2. The network device may configure a plurality of BPs for the terminal device at the same time; [0127] the network device further configures and activates a third BP for the terminal device. If a numerology corresponding to the third BP is different from a numerology corresponding to each BP in the BP group …).

Regarding Claim 12, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches a CORESET associated with a first data subband in a first data subband set among the multiple data subband sets schedules a second data subband in a second data subband set among the multiple data subband sets ([0080] the network device 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 14, the combination of Li, Xiong, Moon and Amuru, specifically Li teaches the UE is in communication with at least one of a mobile device, a network, and/or autonomous vehicles other than the UE ([0071] The communications system includes a core network device, a network device, and user equipment. The network device is configured to provide a communications service for the user equipment and access a core network; [0158] the processing unit 601 is configured to determine a first bandwidth part BP and a second BP. The transceiver unit 602 is configured to receive a first transport block TB sent by a network device).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Xiong et al., Moon et al., Amuru et al. and Lin et al. (US 2018/0049169, relying on the provisional application 62/374,354).

In an analogous art, Lin teaches the multiple data subband sets are multiplexed by frequency division multiplexing (FDM) ([0500] One option provides FDM/TDM of different types for subframes and/or subbands with different subcarrier numerologies (i.e., different subcarrier-spacing values and correspondingly different OFDM symbol lengths) in a single system bandwidth of a cell where the different subcarrier values are chosen according to the use-case specific requirements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Li’s method so that requirement for the UE minimum bandwidth capability within a wideband carrier can be relaxed. Moreover, the UE power energy consumption can be further reduced by the bandwidth adaptation. Thus, and a more cost-effective, flexible and power-efficient system can be achieved.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Xiong et al., Moon et al., Amuru et al. and Liu et al. (US 2020/0120488).
Regarding Claim 9, the combination of Li, Xiong, Moon and Amuru does not teach the multiple data subband sets are covered by a single radio frequency (RF) of the UE.
In an analogous art, Liu teaches the multiple data subband sets are covered by a single radio frequency (RF) of the UE ([0231] the RF bandwidth capability information is one RF module of the user equipment, the RF retuning capability information is used to indicate a time required by the user equipment to retune an RF center frequency location, the RF retuning capability information includes information about a first guard interval and information about a second guard interval, … and the user equipment currently works on a first BP; and receive indication information sent by the network device, where the indication information is used to instruct the user equipment to be switched from the first BP to a second BP, the indication information includes an identifier of the second BP, a working effect moment of the second BP, and a target guard interval that is required when the user equipment is switched from the first BP to the second BP, and the target guard interval is equal to the first guard interval or is equal to the second guard interval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Li’s method so that power consumption, hardware cost and sizes of the user terminals can be reduced, and better user experience can be accomplished.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2020/0177254) teaches method for determining whether to transmit CSI report based on a time gap.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413